Citation Nr: 1509060	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-03 902 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction in evaluation of abdominal scar, from 10 percent disabling to 0 percent disabling, effective December 28, 2009, was proper. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type two (DMII).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the disability rating for abdominal scar from ten to zero percent; and denied service connection for hypertension, to include as secondary to service-connected DMII.  

The issue of an increased rating for abdominal scar in excess of 20 percent has been raised by the record in an August 2010 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At the time of the August 2010 rating reduction, the 10 percent rating for service-connected abdominal scar had been in effect for more than five years. 

2.  The evidence of record at the time of the August 2010 rating decision did not establish sustained improvement in the Veteran's service-connected abdominal scar.

3.  The Veteran's hypertension is proximately due to service-connected DMII.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected abdominal scar from 10 percent to 0 percent was not proper, and the 10 percent disability rating is restored, effective November 19, 2002.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.21 (2014).

2.  The criteria for service connection for hypertension, as secondary to service-connected DMII, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reductions 

In a December 2002 rating decision, the RO granted service connection for abdominal scar, and assigned an initial disability rating of 10 percent, effective November 19, 2002.  

In an August 2010 rating decision, the RO, in part, increased the disability rating for peripheral neuropathy of the bilateral lower extremities from 0 to 10 percent disabling, effective July 18, 2009.  In the same decision, the RO reduced the rating for abdominal scar under Diagnostic Code 7804 from 10 percent to 0 percent disabling, effective December 28, 2009.  

Because the RO did not reduce the Veteran's combined compensation, there was no need to comply with the notification provisions of 38 C.F.R. § 3.105(e).  

The Veteran's disability rating was provided under the "old" provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which provide a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2007).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  The disability rating was assigned primarily upon a November 2002 VA examination report. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  The August 2010 reduction in disability rating was based on a December 2009 VA examination, which indicated the Veteran's scar was negative for tenderness, induration, limitation of motion, instability, inflammation, and edema, keloid formation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  

Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

There is no indication that the August 2010 rating decision, considered the provisions of 38 C.F.R. § 3.344.   Those provisions would have precluded the rating reduction.

The December 2009 examination was in some ways less full and complete than the November 2002 examination which served as the basis for the grant of a 10 percent rating.  The 2009 examiner stated that the Veteran's abdominal scar was "negative for tenderness" but did not indicate whether the scar was palpated.  The November 2002 VA examiner, however, stated that the scar was "tender to palpitation."

Additionally, the reduction was based on a single examination.  The record suggests the Veteran's abdominal scar was subject to temporary or episodic improvement as shown by the varying findings on the 2002 and 2009 examinations and the reports in the Veteran's August 2010 Notice of Disagreement (NOD), that his scar was affected by belt buckles and sometimes was tender and required a bandage.  Therefore, reduction based on a single examination was not warranted. 

Failure to consider and apply the provisions of 38 C.F.R. § 3.344, renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  
Therefore, the 10 percent rating for the abdominal scar is restored.

III.  Service Connection

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Certain enumerated diseases, including hypertension, will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Service connection is also provided where a service connected disability aggravates a nonservice connected disability; but VA will not concede aggravation without medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of the disability.  38 C.F.R. § 3.310(b) (2014).

The Board must assess the credibility and weight of all the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his currently diagnosed hypertension was either caused or aggravated by his service-connected diabetes mellitus.  There is no argument or indication that the Veteran's hypertension is directly related to his military service, to include on a presumptive basis as a chronic condition.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Rather, the evidence indicates the Veteran's hypertension did not manifest until more than one year following his separation from service in January 1971.  See Letter from Dr. Neumann, dated August 2010 (noting the Veteran had had "borderline blood pressure" since 1993 and that).  

VA and private treatment examiners have consistently documented a history of essential hypertension that was not always well controlled.  Thus, current hypertension has been demonstrated.  

Following VA examination in December 2009, the examiner determined the Veteran's hypertension was not caused by his service-connected diabetes mellitus, because, per the Veteran's history, he was diagnosed as having both diseases at approximately the same time.  Additionally, the examiner stated that diabetes mellitus had not worsened the Veteran's hypertension as he did not exhibit symptoms of progression of heart and/or blood vessel disease and had normal renal function.  

In a letter dated August 2, 2010, a private physician, Dr. Neumann, as noted earlier reported that borderline blood pressures and DMII had been identified in 1993.  He stated that the Veteran had had worsening problems with blood pressure due to small vessel disease resulting from his diabetes mellitus.  The Veteran also had minimal microalbuminuria (abnormal amounts of albumin in the urine), which was indicative of diabetic renal function.  Dr. Neumann opined that the Veteran's issues with his kidneys contributed to ongoing problems with blood pressure.    

Dr. Neumann's letter contradicts some of the history considered by the VA examiner in providing the negative opinion.  Dr. Neumann indicated that the Veteran had only borderline blood pressure when DMII was initially identified and that essential hypertension apparently was identified later.  While the VA examiner premised his opinion, in part, on the normal kidney function, Dr. Neumann provided evidence of abnormal renal function related to diabetes.  VA policy is to grant service connection for hypertension as secondary to DMII when DMII is followed by nephropathy (damage or disease to the kidney) which is then followed by hypertension.  

The probative value of the Dr. Neumann's report is greater than the conclusions of the December 2009 VA examiner, because the former opinion is premised on a more accurate history.  Its value is lessened somewhat by it equivocation, but the Board finds the private medical opinion to be of higher probative value and to support a link between DMII and current hypertension.  VA Adjudication and Procedure Manual M21-MR, Part 3, Chapter 4, Section F, Paragraph 22.

Resolving all doubt in favor of the Veteran, the evidence establishes that hypertension is proximately due to diabetes, and service connection is warranted on a secondary basis.  38 C.F.R. §§ 3.310.


ORDER

The reduction in the 10 percent rating for abdominal scar was not proper, and the 10 percent rating is restored.

Service connection for hypertension, to include as secondary to DMII, is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


